United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corydon, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0416
Issued: May 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2016 appellant, through counsel, filed a timely appeal of a December 2,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left arm, shoulder, or neck condition due to
factors of his federal employment.
FACTUAL HISTORY
Appellant, then a 54-year-old rural mail carrier, filed an occupational disease claim, Form
CA-2, alleging that he became aware of tightness and pain in his left arm, shoulder, and neck on
June 15, 2014 and that he realized his condition was caused by factors of his employment on
June 25, 2014. He stopped work on June 24, 2014.

1

5 U.S.C. § 8101 et seq.

OWCP received a June 24, 2014 work restriction form from Dr. John M. Conner, a
Board-certified orthopedic surgeon, which noted that appellant had been placed on light duty
from June 24 to July 25, 2014, with lifting restrictions of the left arm.
By letter dated July 17, 2014, OWCP advised appellant that the evidence received was
insufficient to establish his claim. Appellant was advised that he should submit medical
evidence from his treating physician which provided a diagnosis of his condition, and a
rationalized medical opinion as to how the diagnosed condition was causally related to factors of
his federal employment. He was afforded 30 days to submit this evidence.
In a form report dated July 17, 2014, Dr. Rodrigo Moreno, a specialist in hand surgery,
noted appellant’s diagnosis as cervical radiculopathy. He related that appellant could return to
work on that day, but with no use of the left arm.
On August 15, 2014 OWCP received a supplemental statement from appellant in which
he explained his claim. Appellant related that on the morning of June 20, 2014 he experienced
stiffness in the middle of his left arm, near his elbow, while performing preparatory duties. After
he began moving tubs of mail into his vehicle the pain grew stronger, while bending down to
pick up one of the tubs and turning while holding a tub, he heard a pop between his bicep and
elbow in his left arm, and his pain increased. After finishing his route, appellant stated that he
informed his supervisor who asked if he had experienced similar issues. He replied that he had
experienced stiffness in his neck on June 15, 2014.
By decision dated September 17, 2014, OWCP denied appellant’s claim, finding that he
did not sustain an arm, shoulder, or neck condition in the performance of duty. It found that he
did not establish fact of injury as he had not submitted medical evidence that a condition had
been diagnosed in connection resulting from his employment duties.
In a December 11, 2014 report, received by OWCP on January 6, 2015, Dr. Michael J.
Doyle, Board-certified in neurosurgery, noted that appellant had neck pain, left shoulder pain and
left arm pain. He related that appellant was lifting at work when he began to experience
discomfort in his left trapezius, which began to radiate down his arm with numbness and
tingling. Dr. Doyle reported that appellant also developed weakness in his arm, with ongoing
tightness in his trapezius area and shoulder over the past few months. He advised that appellant
underwent an electromyogram (EMG) which indicated mild carpal tunnel and possible
musculocutaneous mononeuropathy. Dr. Doyle reported that he had persistent pain and
expressed concern that appellant might have a cervical disc herniation with C6 radiculopathy; he
opined that his clinical presentation was more consistent with this diagnosis. He recommended
that appellant undergo a cervical magnetic resonance imaging (MRI) scan and prescribed a
course of physical therapy.
In a March 3, 2015 report, Dr. Reggie Lyell, Board-certified in family practice, asserted
that appellant still had numbness and weakness in his left arm, with intermittent pain in his neck.
He advised that he had atrophy in his biceps and numbness in his thumb and index finger in a C6
distribution, with diminished sensation in his C4 dermatome on the left. Dr. Lyell reported that
appellant underwent an MRI scan which showed severe diffuse degenerative disease, severe
stenosis involving the left foramen at C4-6, and broad-based disc protrusion at C6-7. Dr. Lyell
opined, however, that appellant was not really having symptoms of a C7 radiculopathy and
advised that he had full strength in his triceps. He advised that appellant was a complex patient;
2

and the pathology in his cervical spine was probably responsible for a lot of his symptomatology.
Dr. Lyell recommended that appellant should consider surgical intervention in light of his
ongoing symptoms and his fairly severe neurologic deficit. In a December 14, 2014 report,
Dr. Doyle essentially reiterated his previous findings and conclusions.
In a January 16, 2015 report, received by OWCP on September 3, 2015, Dr. Doyle noted
that he found no evidence of preexisting conditions or injuries predating the injury described by
appellant. He reported that appellant had significant neck, right shoulder, and left arm pain.
Dr. Doyle opined that appellant was not capable of performing his regular duties as a rural mail
carrier and would only be able to work in a sedentary occupation at this time. Appellant
submitted numerous other medical reports which constituted new evidence to support his claim
that he had sustained left arm, right shoulder, and neck conditions causally related to
employment factors.
In a February 24, 2015 report, received by OWCP on September 3, 2015, Dr. Moreno
advised that he examined appellant on July 17, 2014 for complaints of weakness in his left upper
extremity. Appellant reported that he was lifting heavy boxes at work on June 20, 2014 and felt
a pop in his left elbow region, and experienced weakness and discomfort afterwards. He further
reported pain in the lateral side of his left arm with weakness in the elbow and wrist, as well as
numbness and tingling in the left thumb, index, and long fingers. Dr. Moreno advised that on
examination appellant’s left upper extremity had full neck range of motion with discomfort
around the shoulder region. He reported that radiographs showed diminished cervical disc space
at the C4-5 and C5-6 levels, which indicated disc degenerative disease at these levels.
Dr. Moreno diagnosed left upper extremity motor weakness and cervical radiculopathy and
recommended that appellant undergo cervical spine MRI scan.
On August 28, 2015 appellant requested reconsideration.
By decision dated December 2, 2015, OWCP found that appellant had established fact of
injury. However, it now denied appellant’s claim, finding that he failed to submit medical
evidence sufficient to establish that he sustained left arm, right shoulder, or neck conditions
causally related to his accepted employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
The Board affirms OWCP’s finding that appellant has not established a left arm,
shoulder, or neck conditions causally related to the accepted employment duties.
Appellant submitted reports from Drs. Conner, Doyle, Lyell, and Moreno. Dr. Conner
initially placed appellant on light duty on June 24, 2014. He did not provide a diagnosis of any
medical condition and he did not provide any explanation as to why light duty was necessary.
Dr. Doyle noted in his December 11, 2014 report that appellant was experiencing neck pain, left
shoulder pain, and left arm pain and that he also developed weakness in his arm, with ongoing
tightness in his trapezius area and shoulder over the past few months. He advised that appellant
had discomfort in his left trapezius, which began to radiate down his arm with numbness and
tingling.
Dr. Doyle related that appellant had persistent pain and expressed concern that he might
have a cervical disc herniation with C6 radiculopathy. He opined that appellant’s clinical
presentation was more consistent with a herniated disc in the cervical spine. Dr. Doyle
submitted a January 16, 2015 report, in which he found no evidence of preexisting conditions or
injuries predating the injury described by appellant. He reported that appellant had significant
neck, left shoulder, and arm pain and advised that appellant was not capable of performing his
regular duties as a rural mail canter; he was limited to doing sedentary work.

5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

In his March 3, 2015 report, Dr. Lyell advised that appellant still had numbness and
weakness in his left arm, with intermittent pain in his neck. He reported that he had atrophy in
his biceps and numbness in his thumb and index finger in a C6 distribution. Dr. Lyell advised
that the results of a cervical spine MRI scan demonstrated severe, diffuse degenerative disease.
He further noted that appellant had severe stenosis involving the left foramen at C4-6 and broadbased disc protrusion at C6-7, but observed, however, that appellant did not really have C7
radiculopathy symptoms and had full strength in his triceps. Dr. Lyell advised that the pathology
in his cervical spine was probably responsible for much of his symptomatology and
recommended that appellant consider surgical intervention to ameliorate his ongoing symptoms
and his fairly severe neurologic deficit.
In his February 24, 2015 report, Dr. Moreno advised that appellant had complaints of
weakness and discomfort in his left upper extremity which he attributed to a June 20, 2014
incident in which he was lifting heavy boxes and felt a pop in his left elbow region. He noted
that appellant felt pain in the lateral side of his left arm with weakness in the elbow and wrist, in
addition to numbness and tingling in the left thumb, index and long fingers. Dr. Moreno noted
that on examination his left upper extremity had full neck range of motion with discomfort
around the shoulder region. He noted that the results of radiographic testing showed diminished
cervical disc space at the C4-5 and C5-6 levels, which demonstrated disc degenerative disease at
these levels. Dr. Moreno diagnosed left upper extremity motor weakness and cervical
radiculopathy and recommended that appellant undergo an additional MRI scan of the cervical
spine.
The reports from Drs. Conner, Doyle, Lyell, and Moreno do not provide a probative,
rationalized medical opinion that appellant had a condition or disability causally related to
employment factors. Their opinions on causal relationship are of limited probative value as they
do not contain any medical rationale explaining how appellant’s diagnosed left arm, shoulder, or
neck conditions were caused by factors of appellant’s employment.7
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.8 The physicians of record did not sufficiently describe
appellant’s job duties and explain the medical process through which such duties would have
been competent to cause the claimed left arm, shoulder, or neck conditions. Their opinions are
of limited probative value as they do not contain any medical rationale explaining how
appellant’s job duties physiologically caused the diagnosed conditions. The medical reports of
record thus did not constitute adequate medical evidence to establish that appellant’s claimed
medical conditions were causally related to his employment.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

5

sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish his claim. Appellant failed
to submit such evidence and therefore he has not met his burden of proof to establish that his
claimed left arm, shoulder, or neck conditions were causally related to his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that his left arm, shoulder, and neck
conditions are causally related to his accepted employment duties.
ORDER
IT IS HEREBY ORDERED THAT the December 2, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

6

